Citation Nr: 1137039	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-31 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, claimed as mental health conditions, to include panic attacks, agoraphobia, and posttraumatic stress disorder (PTSD), and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  The Board notes that the RO did not treat the claim involving a psychiatric disorder as one to reopen, but rather denied it on the merits.  

The Board also notes that a claim for service connection for a right ear condition was previously denied.  The Veteran did not assert, and the RO did not address, any problems with hearing acuity involving that ear.  See January 1972 decision letter; February 1973 rating decision.  As such, the present claim will not be treated as one to reopen.  

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  In light of the foregoing, the Veteran's claim for mental health conditions has been recharacterized as shown on the title page.

The Veteran presented testimony before the undersigned Veterans Law Judge at a personal hearing in March 2011.  A transcript of the hearing is of record.  At the time of his hearing, the Veteran submitted additional evidence directly to the Board, which was accompanied by a waiver of RO consideration and, therefore, can be considered in this decision.  See 38 C.F.R. § 20.1304 (2010).

The reopened claim for entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is etiologically related to service.  

2.  The Veteran's tinnitus is etiologically related to service.  

3.  An unappealed May 2, 1972 decision letter denied a claim for service connection for a nervous condition on the basis that the available records did not show treatment in service, there was no condition recorded at discharge from service, and there was no evidence that the condition was incurred in, or aggravated by, service and that the condition still existed.  

4.  Additional evidence submitted since May 2, 1972 on the issue of service connection for an acquired psychiatric disorder, claimed as PTSD, is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  The May 2, 1972 decision letter that denied entitlement to service connection for a nervous condition is final.  38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.1103 (2010).

4.  Evidence received since the May 2, 1972 decision letter that denied entitlement to service connection for a nervous condition is new and material, and the claim for an acquired psychiatric disorder, claimed as PTSD, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for bilateral hearing loss and tinnitus

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Impaired hearing will be considered a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels (db) or greater; or the auditory thresholds for at least three of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus, which he contends are the result of in-service acoustic trauma on board the U.S.S. Kankakee.  He indicates that he has had a progressively worsening hearing loss and intermittent ringing in his ears since service.  See VA Forms 21-4138 dated April 2008 and January 2009; statement in support of claim received June 2008; August 2009 VA Form 9; March 2011 hearing transcript.  

The Veteran's service treatment records are devoid of reference to complaint of, or treatment for, problems hearing or a decrease in hearing acuity, and any report of tinnitus/ringing in the ears.  The service treatment records do reveal treatment related to complaint of right ear pain, ultimately diagnosed as otitis media and otitis externa, but, again, there was no mention of any problems related to the Veteran's hearing associated with this treatment.  At the time of the Veteran's discharge from service, clinical evaluation of his ears and drums was normal and there were no notations related to either hearing loss and/or tinnitus made at that time.  See March 1976 report of medical examination.  

The post-service evidence of record reveals that the Veteran has been treated for complaints of decreased hearing and tinnitus.  See e.g., April 2003 audiology consult.  

The Veteran underwent a VA compensation and pension (C&P) audio examination in December 2008, at which time his claims folder was reviewed.  The examiner noted that review of the claims folder revealed bilaterally normal hearing to calibrated audiometrics on April 15, 1963 and no audiogram on March 27, 1967.  The examiner also noted a March 17, 1966 progress note for otitis externa (OE) treatment and an August 30, 1966 progress note for otitis media (OM) treatment.  The examiner noted that the Veteran's chief complaint was hearing loss and that he did not complain of tinnitus when asked what his chief complaints were.  The examiner also noted that the Veteran had active service between May 1963 and April 1967 and that exposure to loud noise in service was conceded.  In addition to his reported and conceded military noise exposure, the Veteran reported occupational noise exposure as a truck driver and manager of post office machinery without hearing protection.  He also reported infrequent tinnitus that had been present "forever."  The examiner noted that the Veteran did not attribute tinnitus onset to date/circumstance related to military.  

The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
35
25
LEFT
10
10
15
30
30

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 96 percent in the left.  The Veteran was diagnosed with hearing loss not disabling (per 38 C.F.R. § 3.385).  

The Board acknowledges at this juncture that the Veteran did not exhibit hearing loss per VA standards at the time of the December 2008 VA C&P examination.  A February 2011 private hearing evaluation report from ENT Associates, however, which the Board has interpreted, appears to reveal that the Veteran's hearing level in decibels was greater than 26 in both ears at 500, 2000 and 4000 Hz and was greater than 40 decibels in both ears at 4000 Hz.  Therefore, remand for clarification of this document is not necessary since it contains information necessary to decide the claim.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that when a private examination report reasonably appears to contain information necessary to properly decide a claim but it is "unclear" or "not suitable for rating purposes, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant to obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed).

As the Veteran now exhibits bilateral hearing loss per VA standards and exposure to acoustic trauma in service has been conceded, see January 2009 rating decision, the question that remains is whether the Veteran's bilateral hearing loss is etiologically related to active service.  In that vein, there are three opinions of record.  It was the December 2008 VA examiner's opinion that it is at least likely as not that the Veteran's current hearing loss (though nondisabling per VA standards) is partly a result of noise exposure while in the service, although the subsequent hearing loss from unprotected occupational noise exposure could not be determined.  In a February 2011 letter, Dr. J.R.S. indicated that it was his impression that it is more likely than not that the Veteran's hearing loss is directly due to the acoustic trauma he suffered during his active duty military career.  Lastly, in a February 2011 physician's nexus statement, the Veteran's treating physician (reportedly Dr. D.B., though the signature is hard to read and his printed name does not appear on the report) reported that the Veteran's claimed disabilities of bilateral hearing loss and tinnitus were most likely caused by or a result of the Veteran's military service.  The Board notes that Dr. J.R.S. and Dr. D.B. both provided rationale in support of their opinions.  As such, both are of probative value.  See Prejean v. West, 13 Vet. App. 444, 448- 9 (2000) (a factor for assessing the probative value of a medical opinion includes the thoroughness and detail of the opinion).  

In light of the foregoing opinions regarding the etiology of the Veteran's bilateral hearing loss, the Board finds that service connection for bilateral hearing loss is warranted as etiologically related to his exposure to acoustic trauma during active service.  38 C.F.R. §§ 3.102, 3.303, 3.385.

Service connection for tinnitus is also warranted.  The Board acknowledges the December 2008 VA examiner's opinion that the Veteran's tinnitus is less likely as not due to military noise exposure.  This opinion was based on the fact that the Veteran apparently reported that tinnitus had been present forever, which the examiner indicated supported a finding that its onset was pre-enlistment.  The Veteran has denied ever stating that his tinnitus had been present forever and not attributing its onset to military service, as reported during the December 2008 VA examination.  See March 2011 hearing transcript.  The Board finds this assertion to be credible and, therefore, does not afford any probative weight to the VA examiner's opinion.  

This leaves the probative opinion provided by the Veteran's treating physician, reportedly Dr. D.B., who determined that the Veteran's tinnitus was most likely caused by or a result of the Veteran's military service.  In light of the foregoing, coupled with the Veteran's competent and credible assertions that he has experienced tinnitus since service, with intermittent symptoms since his discharge, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection for tinnitus is warranted as etiologically related to active service.  38 C.F.R. §§ 3.102, 3.303.

Claim to reopen

The Veteran seeks to establish service connection for an acquired psychiatric disorder.  See April 2008 VA Form 21-4138.  The RO has treated the claim as an original claim rather than as one to reopen and has denied it on the merits.  The Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

A May 2, 1972 decision letter denied a claim for service connection for a nervous condition on the basis that the available records did not show treatment in service, there was no condition recorded at discharge from service, and there was no evidence that the condition was incurred in, or aggravated by, service and that the condition still existed.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 19.118, 19.153 (1972).  An unappealed determination of the agency of original jurisdiction (AOJ) is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2010).

The Veteran filed a claim to reopen in April 2008, and this appeal ensues from the January 2009 rating decision issued by the RO in St. Petersburg, Florida, which denied a claim for service connection for PTSD due to personal trauma (also claimed as panic attacks and agoraphobia) on the merits rather than treating it as one to reopen.  

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, the Board notes that, in a recent case, the Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

The Board also notes that, for purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Evidence before the RO in May 1972 included the Veteran's service treatment records, which are devoid of reference to complaint of, or treatment for, any psychiatric or psychological problems.  At the time of his discharge from service, clinical evaluation of the Veteran's psychiatric functioning was normal.  See March 1967 report of medical examination.  

The evidence before the RO also included a March 1972 letter from the Veteran's brother, who reported that he had noticed a change in the Veteran's personality in that he was very nervous and high strung after service; and an April 1972 record from Dr. E.S. that contains a diagnosis of severe anxiety syndrome.  See March 1972 VA Form 21-4138 signed by A.Z.; April 1972 certificate of attending physician.  

The evidence added to the record since May 1972 includes the Veteran's statements.  At first he reported that he was treated for a nervous condition in 1965, while in service, and that since service he has had intermittent episodes of panic attacks and agoraphobia.  See April 2008 VA Form 21-4138.  Now he reports being the victim of sexual abuse while in service.  See statement in support of claim received June 2008; August 2008 VA Form 119; January 2009 VA Form 21-4138; August 2009 VA Form 9; March 2011 hearing transcript.  

The evidence added to the record since May 1972 also includes an April 2008 statement from E.C.S., a staff psychiatrist at the Bay Pines VA Medical Center (VAMC).  She reports that after reviewing the service medical records/other treatment records and upon examination of the Veteran, it was her professional opinion that his diagnosis of early childhood PTSD, aggravated by military, and panic disorder with agoraphobia and dysthymia, are at least as likely as not a result of his military service.  Dr. C.S. indicated that the Veteran had PTSD related to childhood trauma, which was aggravated by the military, which included showering together, and acting out behavior on the part of the Veteran.  The evidence added since May 1972 also includes the Veteran's service personnel records, which reveal that the Veteran was sentenced to non-judicial punishment in September 1964 and December 1965, and that he had an unauthorized absence in November 1965.  

The evidence added to the record since May 1972 is new in that it had not previously been submitted.  It is also material, as it suggests the Veteran has a psychiatric condition that was incurred in, or aggravated by, service and that the condition still exists, which was the basis of the denial in May 1972.  As the additional evidence is both new and material, the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  As the claims for service connection for bilateral hearing loss and tinnitus have been granted, the duty to notify and assist has been met to the extent necessary.

With regard to claims to reopen finally disallowed claims, the VA's duties require notice of the evidence needed to reopen the claim as well as the evidence to establish the underlying benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the issue of whether new and material evidence has been submitted to reopen the claim for service connection for an acquired psychiatric disorder has been resolved in the Veteran's favor, any error in notice required by Kent is harmless error and analysis of whether VA has satisfied its other duties to duties to notify and assist is not in order.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

New and material evidence having been submitted, the claim for service connection for an acquired psychiatric disorder, claimed as mental health conditions, to include panic attacks, agoraphobia, and PTSD, is reopened.



REMAND

Unfortunately, a remand is required in this case pertaining to the reopened claim for service connection for an acquired psychiatric disorder.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

As an initial matter, the Veteran reported receiving treatment at several VA facilities in New York, to include those in Brooklyn, Syracuse and Ft. Hamilton.  Review of the claims folder reveals that an October 1967 record from the VA Outpatient Clinic in Syracuse and a November 1968 record from the VAMC in Brooklyn were obtain in conjunction with a prior claim unrelated to the present claim for an acquired psychiatric disorder.  See October 1967 clinical record; November 1968 VA Form 10-1000.  In addition, in January 1982, the RO requested a January 18, 1982 outpatient treatment report, and all outpatient treatment reports for the past six months, from the Brooklyn VAMC.  A VA Form 10-1000a from this facility revealing a one day admission beginning December 9, 1981, was submitted.  It is unclear whether the evidence from Brooklyn and Syracuse comprise the Veteran's entire record from these facilities.  On remand, the RO/AMC should request the Veteran's complete treatment records from these three facilities dated after the Veteran's April 1967 discharge from service.  Recent VA treatment records should also be obtained, which is especially important given the RO's notation that virtual VA records had been reviewed in conjunction with this claim.  See January 2009 rating decision.  

The RO submitted a request to the Social Security Administration (SSA) for SSA disability records and any administrative decisions in February 2009.  In a response that same month, the National Records Center (NRC) replied that the request had been forwarded to the appropriate office and that any follow-ups should be directed to SSS OCO ODO Special Workgroup IRG VA Project.  The NRC also submitted a request to this workgroup at that time, which noted that PCACS showed the folder was in OCO.  No response appears to have been received.  On remand, the RO should follow-up with this request.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (the possibility that SSA records could contain evidence relevant to the claims cannot be foreclosed absent a review of those records). 

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds that a medical examination is necessary for the purpose of determining whether the Veteran has a current acquired psychiatric disorder that is related to service.  This is especially important given the fact that Dr. C.S. did not consider the Veteran's allegations of sexual abuse in service when providing her April 2008 opinion, and did not provide a rationale in support of the opinion she rendered.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the VA facilities in Brooklyn, Syracuse and Ft. Hamilton, dated after April 1967.  If any of these records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Obtain the Veteran's treatment records for a psychiatric disorder from the Bay Pines VAMC, dated since January 2009.  

3.  Request all medical and legal documents pertaining to the Veteran's application(s) for SSA disability benefits by following up on the request submitted by the SSA NRC to the SSS OCO ODO Special Workgroup IRG VA Project in February 2009.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile. 

4.  When the above development has been completed, schedule the Veteran for a VA psychiatric examination.  The claims file and a copy of this remand must be reviewed by the examiner.  The examiner should indicate in the report if the claims file was reviewed.  All necessary tests should be conducted and all clinical findings reported in detail.

The examiner is requested to provide an opinion as to the diagnosis of all psychiatric disorders found to be present.

The examiner should provide an opinion as to whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its clinical onset during active duty or is related to any in-service disease, injury or event, to include the alleged sexual abuse.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

6.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


